DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 2/18/2021.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8,15-20 of U.S. Patent No. 10,936,780 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, reciting similar steps of generating a layout, adjusting spacing/routing track(s), placing at least a first/second pairs of conductive patterns, and forming by the first/second masks; wherein the layout neighboring the second cell which is an obvious variation of the layout generated in the present claims resulted in first cell abutting the second cell since abutting would also be considered as a form of neighboring; wherein the steps of adjusting the first spacing between an adjacent pair of routing tracks in the first set of routing tracks to be equal to a second spacing different form the first spacing, as recited in the present claims, is an obvious variation of the step of adjusting at least one routing track of the first set of routing tracks, the first set of  routing tracks having at least two different spacings between adjacent routing tracks of the first set of routing tracks, because by adjusting “the spacing” in the present claims would requires in adjusting pair(s) of adjacent routing tracks in the patented claims, resulting in the same desired outcome; wherein the adjusting of the third spacing between adjacent pair of routing tracks in the second set of routing tracks, as recited in present claims, is covered by the patented claim 16, being an obvious variation thereof because by adjusting “the spacing” in the present claims would requires in adjusting pair(s) of adjacent routing tracks in the second set of routing tracks in the patented claims, resulting in the same desired outcome; wherein forming, by a second mask as recited in the present claims, is covered by the patented claim 8; and wherein the first standard cell and the second standard cell have a same cell height in the first direction, the same cell height is a non-integer multiple of a minimum pitch and a top boundary and a bottom boundary of the first standard cell and a top boundary and a bottom boundary of the second standard cell overlap the plurality of routing tracks, as recited in the present claims, is an obvious variation of the first cell has a first height between a first top boundary and a first bottom boundary of the first cell, the first top boundary and .
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,936,780 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, reciting similar steps of receiving/generating layout, adjusting spacing, placing at least a first pair of conductive patterns; placing at least a first pair of conductive patterns, and forming by the first mask; wherein although the present claims recites the step of receiving a layout instead of generating that same layout as recited in the patented claims, it would have been obvious to one of ordinary skilled in the art at the time of the filing of the invention to recognize that the layout was needed to perform the rest of the recited steps of both the patented claims and the present claims and that it would not matter whether the layout was generated as part of the method/system as recited in the patented claims or received from a previously generated layout as recited in the present claims because the same layout are recited in both claimed invention;  wherein the steps of adjusting the first spacing between an adjacent pair of routing tracks in the plurality of routing tracks to be equal to a second spacing different form the first spacing, as recited in the .
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 15-20 of U.S. Patent No. 10,936,780 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, reciting similar steps of receiving/generating layout, adjusting at least one routing tracks, placing at least a first pair of conductive patterns; wherein the steps of generating the first layout and generating the second layout as recited in the present, are obvious variations of the step of generating a layout of the patented claims because combined layout of the first and second layouts of the present claims are the same as the layout generated in the patented claims; wherein the step of adjusting at least a routing track of the second set of routing tracks, is covered patented claim 16; wherein the step of coloring the first pair of conductive patterns as recited in the present claims are covered by the patented claim 6; wherein the first standard cell has a first height between a first top boundary and a first bottom boundary of the first standard cell, the first top boundary and the first bottom boundary overlap a pair of the first set of routing tracks, the second standard cell has a second height between a second top boundary and a second bottom boundary of the second standard cell, the second top boundary and the second bottom boundary overlap a pair of the second set of routing tracks, and at least the first height or the .
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 1-20 would be allowable if obviousness double patenting rejections under 35 U.S.C. 112(b) or 35 U.S.C. 101, set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per claims 1-8, the independent claim 1, from which the claims depend, recites a method of manufacturing an integrated circuit comprising a combination of inventive steps of generating, adjusting a first spacing, adjusting a third spacing, placing at least a first pair, placing at least a second pair, from which the first and second masks are formed, in the manner as claimed, wherein the first cell and the second cell have a same cell height in the first direction, the same cell height is a non-integer multiple of a minimum pitch, a top boundary and a bottom boundary of the first cell overlap a pair of 
	As per claims 9-14, the independent claim 9, from which the respective claims depend, recites a system for manufacturing an integrated circuit comprising a combination of inventive steps/operations to adjust a first spacing, place a least a first pair of conductive patterns, operating on the received layout, in the manner as claimed, wherein the first standard cell and the second standard cell have a same cell height in the first direction, the same cell height is a non-integer multiple of a minimum pitch, and a top boundary and a bottom boundary of the first standard cell and a top boundary and 
	As per claims 15-20, the independent claim 15, from which the respective claims depend, recites a system for manufacturing an integrated circuit comprising a combination of inventive steps/operations to generate a first layout, generate a second layout, adjust at least a routing track of the first set of routing tracks, adjust at least a routing track of the second set of routing tracks, place a least a first pair of conductive patterns, and coloring the first pair of conductive patterns, in the manner as claimed, wherein the first standard cell has a first height between a first top boundary and a
first bottom boundary of the first standard cell, the first top boundary and the first bottom
boundary overlap a pair of the first set of routing tracks, the second standard cell has a
second height between a second top boundary and a second bottom boundary of the
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        September 29, 2021